Exhibit 99 NEWS [LOGO] KADANT AN ACCENT ON INNOVATION One Technology Park Drive Westford, MA 01886 Investor contact: Thomas M. O’Brien, 978-776-2000 Media contact: Wes Martz, 269-278-1715 Kadant Reports 2010 Fourth Quarter and Full-Year Results and Provides Financial Guidance for 2011 WESTFORD, Mass., February 23, 2011 – Kadant Inc. (NYSE:KAI) reported revenues from continuing operations of $73.3 million in the fourth quarter of 2010, an increase of $16.5 million, or 29 percent, compared with $56.8 million in the fourth quarter of 2009. Revenues for the fourth quarter of 2010 included a $1.1 million, or 2 percent, decrease from foreign currency translation. Operating income from continuing operations was $6.7 million in the fourth quarter of 2010, which included a $0.1 million restructuring charge. Operating loss from continuing operations was $0.3 million in the fourth quarter of 2009, which included a $2.1 million restructuring charge. Net income from continuing operations was $5.1 million in the fourth quarter of 2010, or $.41 per diluted share, compared to a net loss of $1.7 million, or $.14 per diluted share, in the fourth quarter of 2009. Net loss from continuing operations in the fourth quarter of 2009 included a $1.4 million charge related to discrete tax items and a $1.4 million after-tax restructuring charge. For full-year 2010, Kadant reported revenues from continuing operations of $270.0 million, an increase of $44.4 million, or 20 percent, compared with $225.6 million in 2009. Revenues for 2010 included a $0.9 million decrease from foreign currency translation. Operating income from continuing operations was $24.9 million in 2010, including a $1.0 million gain, compared to an operating loss of $0.5 million in 2009, which included a $4.4 million restructuring charge. Net income from continuing operations was $18.4 million in 2010, or $1.48 per diluted share, compared to a net loss of $5.9 million, or $.48 per diluted share, in 2009. Net income from continuing operations in 2010 included a $0.9 million after-tax gain. Net loss from continuing operations in 2009 included a $4.6 million charge related to discrete tax items and a $2.9 million after-tax restructuring charge. “Our full year results represent an extraordinary rebound from 2009, capped off by a strong fourth quarter,” said Jonathan W. Painter, president and chief executive officer of Kadant. “Diluted EPS from continuing operations was $.41 in the fourth quarter of 2010, compared to our guidance of $.26 to $.28. The increase was primarily due to higher revenues, especially in our stock preparation product line, and to better operating leverage. “Revenues of $73.3 million in the fourth quarter of 2010 were up 29 percent compared to last year and increased 10 percent compared to the third quarter of 2010. The increases were broadly based across all our major geographic territories and were especially strong in China, where revenues of $12.3 million nearly doubled over the fourth quarter of 2009. Operating income of $6.7 million was 9 percent of revenues, and operating cash flows were $13.8 million, one of the highest quarterly results in the Company’s history. We ended the quarter with $61.8 million in cash and $22.7 million in total debt for a net cash position of $39.1 million. “Importantly, we had an exceptionally strong quarter in bookings. Consolidated bookings of nearly $100 million were up 55 percent over last year’s fourth quarter, and improved 71 percent on a sequential basis. The bookings increases were also broadly based and included an outstanding performance in China, where bookings of $35.9 million more than quadrupled over the fourth quarter of 2009. Worldwide stock preparation bookings of $53.0 million were one of the highest we’ve ever achieved in this product line. -more- “The backlog at the end of the year was $94.3 million, an increase of 53 percent over last year, giving us an excellent start to 2011. Nevertheless, some of this backlog represents larger stock-preparation systems, particularly in China, which are scheduled to ship in the second half of the year and typically carry lower than average gross margins. As such, we are expecting GAAP diluted EPS of $1.65 to $1.75 in 2011 on revenues of $300 to $310 million. For the first quarter of 2011, we expect to achieve GAAP diluted EPS of $.35 to $.37 on revenues of $71 to $73 million.” Conference Call Kadant will hold a webcast with a slide presentation for investors on Thursday, February 24, 2011, at 11 a.m. eastern time to discuss its fourth quarter and full-year performance, as well as future expectations. To view the webcast, go to www.kadant.com and click on the “Investors” tab. To listen to the webcast via teleconference, call 866-510-0708 within the U.S., or +1-617-597-5377 outside the U.S and reference participant passcode 83375884. An archive of the webcast presentation will be available on our Web site until March 25, 2011. Use of Non-GAAP Financial Measures In addition to the financial measures prepared in accordance with generally accepted accounting principles (GAAP), we use certain non-GAAP financial measures, including increases or decreases in revenues excluding the effect of foreign currency translation, adjusted operating income, earnings before interest, taxes, depreciation, and amortization (EBITDA), and adjusted EBITDA. We present increases or decreases in revenues excluding the effect of foreign currency translation to provide investors insight into underlying revenue trends. In addition, we exclude from certain financial measures restructuring costs and certain gains and losses to give investors additional insight into our quarterly and annual operating performance, especially when compared to quarters in which such items had greater or lesser effect, or no effect. In addition, these items are excluded as they are either isolated or cannot be expected to occur again with any regularity or predictability and we believe are not indicative of our normal operating results. We believe that these non-GAAP financial measures, when taken together with the corresponding GAAP financial measures, provide meaningful supplemental information regarding our performance by excluding certain items that may not be indicative of our core business, operating results, or future outlook. We believe that the inclusion of such measures helps investors to gain a better understanding of our underlying operating performance and future prospects, consistent with how management measures and forecasts our performance, especially when comparing such results to previous periods or forecasts and to the performance of our competitors. Such measures are also used by us in our financial and operating decision-making and for compensation purposes. We also believe this information is responsive to investors' requests and gives them an additional measure of our performance. The non-GAAP financial measures included in this press release are not meant to be considered superior to or a substitute for the results of operations prepared in accordance with GAAP. In addition, the non-GAAP financial measures included in this press release have limitations associated with their use as compared to the most directly comparable GAAP measures, in that they may be different from, and therefore not comparable to, similar measures used by other companies. Adjusted EBITDA and adjusted operating income exclude pre-tax restructuring costs of $0.1 million and $2.1 million in the three-month periods ended January 1, 2011 and January 2, 2010, respectively. Adjusted EBITDA and adjusted operating income exclude pre-tax gains of $1.0 million in the twelve-month period ended January 1, 2011 and pre-tax restructuring costs of $4.4 million in the twelve-month period ended January 2, 2010. Reconciliations of the non-GAAP financial measures to the most directly comparable GAAP financial measures are set forth in this press release. -more- Financial Highlights (unaudited) (In thousands, except per share amounts and percentages) Three Months Ended Twelve Months Ended Consolidated Statement of Operations Jan. 1, 2011 Jan. 2, 2010 Jan. 1, 2011 Jan. 2, 2010 Revenues $ Costs and Operating Expenses: Cost of revenues Selling, general, and administrative expenses Research and development expenses Restructuring costs and other income, net (a) 66 ) Operating Income (Loss) ) ) Interest Income 90 39 Interest Expense ) Income (Loss) from Continuing Operations Before Provision for Income Taxes ) ) Provision for Income Taxes Income (Loss) from Continuing Operations ) ) Income (Loss) from Discontinued Operation, Net of Tax (b) (4 ) 98 ) Net Income (Loss) ) ) Net (Income) Loss Attributable to Noncontrolling Interest ) 12 ) 44 Net Income (Loss) Attributable to Kadant $ $ ) $ $ ) Amounts Attributable to Kadant: Income (Loss) from Continuing Operations $ $ ) $ $ ) Income (Loss) from Discontinued Operation, Net of Tax (b) (4 ) 98 ) Net Income (Loss) Attributable to Kadant $ $ ) $ $ ) Earnings (Loss) per Share from Continuing Operations Attributable to Kadant: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Earnings (Loss) per Share Attributable to Kadant: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted Average Shares Basic Diluted Increase Excluding Effect Three Months Ended of Currency Revenues by Product Line Jan. 1, 2011 Jan. 2, 2010 Increase Translation (c,e) Stock-Preparation Equipment $ Fluid-Handling Accessories Water-Management Other Pulp and Papermaking Systems Segment Other (d) $ Increase Excluding Effect Twelve Months Ended of Currency Jan. 1, 2011 Jan. 2, 2010 Increase Translation (c,e) Stock-Preparation Equipment $ Fluid-Handling Accessories Water-Management Other Pulp and Papermaking Systems Segment Other (d) $ -more- Increase (Decrease) Excluding Effect Three Months Ended Increase of Currency Sequential Revenues by Product Line Jan. 1, 2011 Oct. 2, 2010 (Decrease) Translation (c,e) Stock-Preparation Equipment $ Fluid-Handling ) Accessories Water-Management ) ) Other ) ) Pulp and Papermaking Systems Segment Other (d) $ Increase Excluding Effect Three Months Ended of Currency Revenues by Geography (f) Jan. 1, 2011 Jan. 2, 2010 Increase Translation (c,e) North America $ Europe China South America Australia 67 31 Pulp and Papermaking Systems Segment $ Increase (Decrease) Excluding Effect Twelve Months Ended of Currency Jan. 1, 2011 Jan. 2, 2010 Increase Translation (c,e) North America $ Europe China South America Australia 14 ) Pulp and Papermaking Systems Segment $ Increase (Decrease) Excluding Effect Three Months Ended Increase of Currency Sequential Revenues by Geography (f) Jan. 1, 2011 Oct. 2, 2010 (Decrease) Translation (c,e) North America $ Europe China South America Australia ) ) Pulp and Papermaking Systems Segment $ Three Months Ended Twelve Months Ended Business Segment Information (d) Jan. 1, 2011 Jan. 2, 2010 Jan. 1, 2011 Jan. 2, 2010 Gross Profit Margin: Pulp and Papermaking Systems 42
